          Case: 1:20-cr-00392-SO Doc #: 27 Filed: 08/12/20 1 of 6. PageID #: 209




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                    CLEVELAND DIVISION

                                       CASE NO. 20-CR-392-SO

UNITED STATES OF AMERICA

v.


DROR SVORAI

                  Defendant.
_____________________________________/

          DEFENDANT DROR SVORAI’S MOTION FOR A BILL OF PARTICULARS

          Defendant DROR SVORAI, hereby moves this Court, pursuant to Fed. R. Crim. P. 7(f) to

require the Government to file a Bill of Particulars setting forth the alleged false statements it

contends were made by Mr. Svorai in furtherance of the charges alleged in the pending

indictment and to set forth what about the statements are allegedly false. A bill of particulars

will adequately apprise Defendant of the scope of the Government’s allegations and allow Mr.

Svorai to prepare his defense and avoid unfair and prejudicial surprise at trial.

     I.       Relief Requested

          Defendant requests that the Government provide in the form of a bill of particulars:

     a. Information as to exactly what the false statements are, what about them is false, who

          made them, and how Mr. Svorai caused them to be made.

     b. What, if any, false, misleading statements, inaccurate, incomplete or erroneous

          statements were used in the promotion of the stocks at issues.

     c. The location and names of, all of the parties of the stock transaction charged in Count

          Nine (9) of the pending indictment that occurred on April 24, 2019.



                                                      1
         Case: 1:20-cr-00392-SO Doc #: 27 Filed: 08/12/20 2 of 6. PageID #: 210




   II.       Background

          The defendant is charged in a fifteen (15) count, multi co-defendant indictment (the

“indictment”) containing various allegations of Conspiracy to Commit Securities Fraud,

Securities Fraud, Conspiracy to Commit Fraud, Wire Fraud and Money Laundering. In all

relevant counts of the indictment, the government alleges that the defendants, including Mr.

Svorai “provided false, incomplete and fraudulent information to attorneys in order to obtain

Rule 144 legal opinions containing misrepresentations to satisfy legal requirements for

depositions the stock for sale.” See Indictment at p. 20 ¶ 63(i). Nevertheless, the indictment

never identifies what made these statements false in any manner. The government further

alleges that the defendant’s, including Svorai, “caused the creating of favorable press releases

and other information to promote the Manipulated Public Companies.” See Indictment at p. 20 ¶

63 (l) and (m). Additionally, the Government alleges that Mr. Svoria and co-defendant Ruggeri

committed Securities Fraud in the sale of VPOR stock on April 24, 2019. See Indictment at p. 47

¶ 66.

   III.      Discussion

             a. Mr. Svorai’s Motion is Timely

          Mr. Svorai seeks a Bill of Particulars pursuant to Federal Rule of Criminal Procedure

7(f). Under Rule 7(f), a “defendant may move for a bill of particulars before or within 14 days

after arraignment or at a later time if the court permits.” Mr. Svorai was arraigned on the

pending indictment on July 30, 2020 and is thus within the statutory timeframe for the filing of

the motion.

             b. Legal Authority

          Rule 7(c) of the Federal Rules of Criminal Procedure requires that an indictment be a



                                                  2
       Case: 1:20-cr-00392-SO Doc #: 27 Filed: 08/12/20 3 of 6. PageID #: 211




plain, concise, and definite written statement of the essential facts constituting the offense

charged. The essential facts are required so that a defendant is clearly apprised of the charges and

so that he may protect himself against possible threats of double jeopardy. United States v.

Siegel, 472 F. Supp. 440, 442 (N.D. Ill. 1979); United States v. Allied Asphalt Paving Co., 451

F. Supp. 804, 812 (N.D. Ill. 1978).

       It is well-settled that the purpose of a bill of particulars is “to inform the defendant of the

charge against him with sufficient precision to allow [her] to prepare [her] defense, to minimize

surprise at trial, and to enable [her] to plead double jeopardy in the event of a later prosecution

for the same offense.” United States v. Roberts, 174 Fed. Appx. 475, 477 (11th Cir. 2006) (citing

United States v. Anderson, 799 F.2d 1438, 1441 (11th Cir. 1986)). That is, “[a] bill of

particulars, properly viewed, supplements an indictment by providing the defendant with

information necessary for trial preparation.” United States v. Baitcher, 2013 WL 1501462, at *1

(N.D. Ga. Mar. 22, 2013) (citing Anderson, 799 F.2d at 1441).

       “The true test of the sufficiency of an indictment is not whether it could have been made

more definite and certain, but whether it contains the elements of the offense intended to be

charged, and sufficiently apprises the defendant of what he must be prepared to meet, and, in

case any other proceedings are taken against him for a similar offense, whether the record shows

with accuracy to what extent he may plead a former acquittal or conviction.” United States v.

Debrow, 346 U.S. 374, 378 (1953). “An indictment not framed to apprise the defendant with

reasonable certainty of the nature of the accusation against him is defective, although it may

follow the language of the statute.” United States v. Gordon, 780 F.2d 1165, 1172 (5th Cir.

1986). Indeed, Fed. R. Crim. P. 7(f) was amended in 1966 to "encourage a more liberal attitude

by the courts toward bills of particulars." See Advisory Committee Note to 1966 amendment of



                                                  3
       Case: 1:20-cr-00392-SO Doc #: 27 Filed: 08/12/20 4 of 6. PageID #: 212




Fed. R. Crim. P. 7(f).

       In United States v. Trie, 21 F.Supp. 2d 7 (D.D.C. 1998), the District Court for the District

of Columbia was faced with a case in which a defendant was accused of making false statements

in violation of 1 8 U.S.C. § 1001. The defendant sought, by way of a Motion for a Bill of

Particulars, the particular statements the government alleged to be false. Id. at 21. The Court’s

ruling on the motion is instructive:

       Mr. Trie first requests that the government be required to identify the particular
       statements alleged to be false (and what about them is false), as well as the specific
       contributions alleged to be falsely reported. The government maintains that the requested
       information need not be provided in a bill of particulars because it has provided Mr. Trie
       with 45 pages of excerpts in which it represents that all the false statements a t issue are
       contained. The problem is that these 45 pages contain 175 names along with a variety of
       information about each person or entity listed. The government contends that with due
       diligence Mr. Trie can readily identify which of the 175 names and what part of the
       related information constitute the actual false statements. This argument fails.

       Not only does the government's position presume that t h e defendant knows what the
       government alleges that he did and with whom he dealt and therefore has all the
       information he needs, a premise inconsistent with the presumption of innocence, but it
       smacks of gamesmanship. A defendant faced with false statements charges should not
       have to waste precious pre-trial preparation time guessing which statements he has to
       defend against or which contributors may be witnesses against him at trial when the
       government knows precisely the statements on which it intends to rely and can easily
       provide the information. The government must provide information as to exactly what the
       false statements are, what about them is false, who made them, and how Mr. Trie caused
       them to be made.

Id. (citations and footnote omitted).

       Similarly, in United States v. Rogers, 617 F.Supp. 1024 (D. Col. 1985), the defendant

was charged with various fraud counts and requested a Bill of Particulars. In granting the

request, the Court wrote:

       [T]he government must provide particularization of allegedly false statements made by
       defendants. General allegations of false statements and testimony are not sufficient. This

                                                 4
        Case: 1:20-cr-00392-SO Doc #: 27 Filed: 08/12/20 5 of 6. PageID #: 213




        criminal case should not differ from any civil matter where allegations of fraud and
        misrepresentations must be pleaded with particularity under Fed.R.Civ.P. 9(b). In fact,
        application of this rule in criminal cases is even more compelling than in civil matters
        because defendants' liberty interests are at stake. Accordingly, defendants' requests for
        particularization of allegedly false statements are granted. The government must reveal
        the substance, date, time, and place of each false statement or concealment and the
        persons involved.
Id. at 1029 (citations and footnote omitted).1

         In the instant case, it has become increasingly impossible for the defense to prepare for

trial given the broad allegations that Mr. Svorai has made false statements and representations

without the government further identifying the statements that are alleged to be false and what

makes them false. As held in Trie, Id. Mr. Svorai is entitled to knowing exactly what the false

statements are, what about them is false, who made them, and how he caused them to be made.

Indeed, without knowing what statements that the government alleges are false, how can Mr.

Svorai possibly be in a position to establish at trial that the statements are, in fact, true?

         Further, the indictment alleges in count nine (9) of the pending indictment that Mr. Svoria

committed Securities Fraud in the sale of Stock on April 24, 2019. The indictment does not

indicate where the sale of the stock began, was transferred to and ultimately where the stock

ended. The only information regarding where the actual act occurred is that money was

transferred from Bermuda to Miami, Florida. See indictment p. 36 ⁋ 63 (qqqq). The lack of


1
  See also, United States v. Risk, 672 F.Supp 346, 360 (S.D. Ind. 1987) (“Here, the indictment, while
constitutionally adequate to inform the defendant of the offense charged, is insufficient to enable him to prepare for
trial and to prevent surprise. The court does not expect the Government to provide a detailed evidentiary disclosure
of such matters as names of witnesses or a complete explication of its theory of the case, but the court does expect,
and hereby ORDERS, the Government to disclose to the defendant the specific portions, segments, or sentences of
the bank report that are alleged to be and that the Government intends to prove are false.”), aff’d, 843 F.2d 1049 (7th
Cr. 1988); United States v . Konefal, 566 F. Supp 698, 703 (N.D.N.Y. 1983) (“Count III charges the defendants with
concealing material facts and causing to be made certain false statements concerning transactions in currency. Such
actions a r e alleged to violate 18 U.S.C. §§ 1001, 1002 (1976). The Government has not alleged what statements it
contends are false, nor has it alleged t h e material facts which it contends the defendants concealed. While the
Government need not disclose the evidentiary details of its case, the Court finds that defendants should be apprised
of these basic details concerning count III.”) ; United States v. McCoy, 492 F.Supp. 540, 545 (M.D. Fl. 1980) (“The
defendant is entitled to a bill of particulars setting forth each false and fraudulent pretense and representation
described generally in the indictment.”); United States v. Caine, 270 F.Supp. 801, 806 (S.D.N.Y. 1967) (same).

                                                          5
       Case: 1:20-cr-00392-SO Doc #: 27 Filed: 08/12/20 6 of 6. PageID #: 214




language surrounding the location of the stock transaction does not properly inform Mr. Svorai

as required by the rule of Criminal Procedure.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via CM/ECF to the following: Assistant U.S. Attorney, Alejandro Abreu, located at United States

Courthouse 801 West Superior Ave., Suite 400, Cleveland, Ohio 44113 this 12th day of August,

2020. Further notice of this filing will be sent to all counsel indicated on the electronic receipt by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

system.

                                               Respectfully submitted,
                                               /s/ David J. Sobel
                                               David J. Sobel, Esq.
                                               Admitted Pro Hac Vice
                                               Florida Bar No. 57336
                                               David J. Sobel, P.A.
                                               633 Southeast Third Avenue, 301
                                               Fort Lauderdale, Florida 33131
                                               Telephone: (954) 463-0773
                                               Facsimile: (954) 839-9005
                                               Email: sobeldefense@yahoo.com




                                                  6
